TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                       NO. 03-05-00771-CV
                                       444444444444444


       Accromedia Group, Inc.; Jim F. Faile; Dream Girls, Inc.; E! Entertainment
         Television International Holding, Inc.; E! Networks; E! Entertainment
                          Television; and E! Online, Appellants

                                                  v.

                                   Amber Kulhanek, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
    FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
       NO. 01-0505, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               Appellants filed two unopposed motions to abate this appeal, stating that the parties

have agreed to settle this case. Accordingly, we grant appellants’ motions and abate this appeal

pending a filing of a motion to dismiss. The parties are to file a status report with this Court by May

8, 2006, if they are unable to finalize a settlement agreement by that date.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: March 10, 2006